UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) ¨QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10104 UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 04-2294493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Park Place, Great Neck, NY 11021 (Address of principal executive offices) (Zip Code) 516-466-6464 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The registrant had 8,503,434 shares of common stock, $.10 par value, outstanding as of August 6, 2008. Index UNITED CAPITAL CORP. AND SUBSIDIARIES INDEX PAGE PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (Unaudited) 5-6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-13 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13-18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE OF MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 6. EXHIBITS 21 SIGNATURES 21 2 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) June 30, 2008 December 31, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 110,760 $ 129,003 Marketable securities 40,680 27,191 Notes and accounts receivable, net 9,041 24,209 Inventories 5,151 5,458 Prepaid expenses and other current assets 1,666 1,787 Deferred income taxes 4,722 1,143 Total current assets 172,020 188,791 Property, plant and equipment, net 6,034 6,249 Real property held for rental, net 77,024 64,936 Investment in joint venture 5,781 6,125 Noncurrent notes receivable 1,080 352 Other assets 4,210 4,059 Noncurrent assets of discontinued operations 1,537 1,558 Total assets $ 267,686 $ 272,070 Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ 2,746 $ 1,002 Accounts payable and accrued liabilities 10,868 10,934 Income taxes payable 2,525 4,343 Total current liabilities 16,139 16,279 Long-term debt 30,108 32,334 Other long-term liabilities 15,374 15,233 Deferred income taxes 9,525 9,615 Total liabilities 71,146 73,461 Commitments and contingencies Stockholders’ equity: Common stock, $.10 par value, authorized 17,500 shares; issued and outstanding 8,505 and 8,286 shares, respectively 851 829 Retained earnings 201,241 196,817 Accumulated other comprehensive (loss) income, net of tax (5,552 ) 963 Total stockholders’ equity 196,540 198,609 Total liabilities and stockholders’ equity $ 267,686 $ 272,070 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenues: Net sales $ 9,620 $ 9,659 $ 19,519 $ 19,587 Revenues from real estate operations 9,600 7,971 18,377 14,821 Total revenues 19,220 17,630 37,896 34,408 Costs and expenses: Cost of sales 7,647 7,335 15,181 14,755 Real estate operations: Mortgage interest expense 536 200 1,050 395 Depreciation expense 965 728 1,901 1,428 Other operating expenses 4,521 3,582 8,887 6,771 General and administrative expenses 1,622 1,570 3,412 3,189 Selling expenses 990 842 1,924 1,751 Total costs and expenses 16,281 14,257 32,355 28,289 Operating income 2,939 3,373 5,541 6,119 Other income (expense): Interest and dividend income 1,261 1,780 2,815 3,588 Other income and (expense), net (234 ) 773 (211 ) 6,484 Total other income 1,027 2,553 2,604 10,072 Income from continuing operations before income taxes 3,966 5,926 8,145 16,191 Provision for income taxes 1,489 2,227 3,012 5,875 Income from continuing operations 2,477 3,699 5,133 10,316 Discontinued operations: Income from discontinued operations, net of tax provision of $23, $24, $45 and $40, respectively 35 36 67 60 Net gain on disposal of discontinued operations, net of tax provision of $69 and $701, respectively — 105 — 1,052 Income from discontinued operations 35 141 67 1,112 Net income $ 2,512 $ 3,840 $ 5,200 $ 11,428 Basic earnings per share: Income from continuing operations $ .30 $ .45 $ .61 $ 1.25 Income from discontinued operations — .01 .01 .13 Net income per share $ .30 $ .46 $ .62 $ 1.38 Diluted earnings per share: Income from continuing operations $ .26 $ .36 $ .53 $ .99 Income from discontinued operations — .01 .01 .11 Net income per share assuming dilution $ .26 $ .37 $ .54 $ 1.10 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 5,200 $ 11,428 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 2,129 1,663 Gain on disposal of discontinued operations, net of tax — (1,052 ) Litigation award from prior condemnation — (5,665 ) Net loss (gain) on sale of available-for-sale securities 417 (654 ) Net realized and unrealized gain on derivative instruments (222 ) (163 ) Income from equity investment (46 ) (95 ) Deferred income taxes (162 ) 1,964 Other, net 72 89 Changes in assets and liabilities: Notes and accounts receivable, net (583 ) (10,025 ) Inventories 307 (258 ) Prepaid expenses and other current assets 121 (92 ) Other assets (260 ) (851 ) Accounts payable and accrued liabilities (86 ) 1,239 Income taxes payable (1,818 ) (2,403 ) Other long-term liabilities 141 (31 ) Net cash provided by (used in) operating activities of continuing operations 5,210 (4,906 ) Operating activities of discontinued operations 21 (36 ) Net cash provided by (used in) operating activities 5,231 (4,942 ) Cash flows from investing activities: Purchase of available-for-sale securities (24,902 ) (12,927 ) Proceeds/maturities from sale of available-for-sale securities 997 28,427 Proceeds from sale of real estate assets — 2,855 Release of proceeds held in escrow on sale of real estate 15,000 — Net proceeds from litigation award from prior condemnation — 5,665 Proceeds from sale of derivative instruments 242 156 Principal payments on notes receivable 23 1,373 Acquisition of property, plant and equipment (455 ) (111 ) Acquisition of/additions to real estate assets (13,533 ) (14,428 ) Distributions from joint venture 390 391 Net cash (used in) provided by investing activities (22,238 ) 11,401 Continued 5 Index UNITED CAPITAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from financing activities: Principal payments on mortgage obligations (482 ) (232 ) Purchase and retirement of common stock (12,808 ) (15,681 ) Proceeds from exercise of stock options 9,224 4,936 Tax benefit from exercise of employee stock options 2,830 3,944 Net cash used in financing activities (1,236 ) (7,033 ) Net decrease in cash and cash equivalents (18,243 ) (574 ) Cash and cash equivalents, beginning of period 129,003 76,688 Cash and cash equivalents, end of period $ 110,760 $ 76,114 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 1,050 $ 388 Taxes $ 1,959 $ 2,285 Non-cash operating, investing and financing activities: Mortgage obligation assumed in connection with acquisition of hotel property (see Note 7) $ — $ 2,315 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 Index UNITED CAPITAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) (Unaudited) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X, as promulgated by the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for the interim periods presented have been recorded.These financial statements have been prepared in conformity with the accounting principles, and methods of applying those accounting principles, as reflected in the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 and should be read in conjunction therewith.The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. In the general course of its operations, the Company has from time to time restructured the manner in which it holds its subsidiaries and the underlying assets of its subsidiaries.In 2008, a restructuring of the Company’s engineered products segment took place.Although there is no effect on the Company’s consolidated financial results or its financial position, certain assets of Metex Mfg. Corporation were transferred to new wholly-owned subsidiaries of the Company. 2.Stockholders’ Equity Previous purchases of the Company’s common stock have reduced the Company’s additional paid-in-capital to zero and have also reduced retained earnings by amounts in excess of par value.Any future purchases in excess of par value will also reduce retained earnings. Repurchases of the Company’s common stock may be made from time to time in the open market at prevailing market prices and may be made in privately negotiated transactions, subject to available resources.Future proceeds from the issuance of common stock in excess of par value will be credited to retained earnings until such time that previously recorded reductions have been recovered.During the six months ended June 30, 2008 and 2007, the Company received proceeds of $9,224 and $4,936 from the exercise of 804 and 544 stock options, respectively.During the six months ended June 30, 2008 and 2007, the Company recorded a tax benefit of $2,830 and $3,994 to retained earnings related to the exercise of stock options. During the six months ended June 30, 2008 and 2007, the Company purchased and retired 585 and 522 shares of common stock for an aggregate purchase price of $12,808 and $15,681, respectively. 3.Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share from continuing operations: Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Numerator: Income from continuing operations $ 2,477 $ 3,699 $ 5,133 $ 10,316 Denominator: Basic – weighted-average shares outstanding 8,405 8,285 8,342 8,282 Dilutive effect of employee stock options 1,211 1,966 1,374 2,084 Diluted – weighted-average shares outstanding 9,616 10,251 9,716 10,366 Basic earnings per share – continuing operations $ .30 $ .45 $ .61 $ 1.25 Diluted earnings per share – continuing operations $ .26 $ .36 $ .53 $ .99 7 Index 4.Stock-Based Compensation The Company has two stock option plans, the Incentive and Non-Qualified Stock Option Plan and the 1988 Joint Incentive and Non-Qualified Stock Option Plan, under which qualified and non-qualified options may be granted to key employees to purchase the Company’s common stock at the fair market value on the date of grant.Under both plans, the options typically become exercisable in three equal installments, beginning one year from the date of grant.Stock options generally expire ten years from the date of grant.Currently, there are no options available for grant under these plans. The Company accounts for all stock-based compensation in accordance with Statement of Financial Accounting Standards No.123 (Revised 2004) – “Share-Based Payment” (“SFAS No.123R”).SFAS No. 123R requires the Company to measure all employee stock-based compensation awards using a fair value method and record the related expense in the financial statements. As of June 30, 2008 and December 31, 2007, the Company had 3,945 and 4,749 stock options outstanding with a weighted-average exercise price of $11.99 and $11.91 per share, respectively.As of June 30, 2008, these stock options had a weighted-average remaining contractual term of 3.0 years and an aggregate intrinsic value of $30,352.The aggregate intrinsic value represents the difference between the Company’s closing stock price on June 30, 2008 ($19.20) and the exercise price of each stock option, multiplied by the number of “in-the-money” options.This amount changes based upon the fair market value of the Company’s common stock.During the six months ended June 30, 2008, 804 stock options were exercised which had a weighted-average exercise price of $11.47 per share 5.Marketable
